Citation Nr: 1708721	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to June 21, 2016, and in excess of 20 percent from June 21, 2016.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to January 1971.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the appeal, a June 2016 rating action granted an increased 20 percent rating effective from June 21, 2016 for the Veteran's hearing loss.  Evidence added to the file after the June 2016 supplemental statement of the case for this appeal is found to be duplicative and/or redundant.  

FINDING OF FACT

The Veteran's service-connected bilateral hearing loss prior to June 21, 2016, was manifested by no worse than Level II hearing acuity in his right ear and Level II hearing acuity in his left ear; and from June 21, 2016, by no worse than Level VI hearing acuity in his right ear and Level V hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss prior to June 21, 2016, and in excess of 20 percent from June 21, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in January 2011.  Neither the Veteran, nor his representative, has alleged prejudice as to notice.  The United States Court of Appeals for the Federal Circuit (Federal Court of Appeals) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Nothing more is required.

The notice requirements relevant to the issue on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  There is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Although the Veteran has asserted, in essence, that VA audiology examination testing and rating protocols were inadequate, he provided no evidence nor competent medical or scientific evidence in support of this claim.  The information provided in private and VA treatment reports of record is insufficient for VA ratings purposes, but does not appear to be so inconsistent with the provided VA examination findings as to warrant additional current or retrospective medical opinions.  The available medical evidence is found to be sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  

VA regulations provide a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2016).  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  

A hearing examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test using the Maryland CNC test and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016).  
Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA is not precluded from interpreting the graph data from a private audiology report that otherwise meets the requirements of an examination for hearing impairment for VA purposes and converting such information into numerical data.  Kelly v. Brown, 7 Vet. App. 471 (1995).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Here, the Veteran asserts that his service-connected hearing loss disability is more severely disabling than indicated by the present ratings.  He also contends that previous VA audiology examinations did not adequately address the severity of his hearing loss impairment and that the Maryland CNC testing utilized might not be sufficient for the current times.  He states that he had severe loss in the higher ranges involving hearing ability for women's and children's voices, emergency vehicle sirens, and telephone ringing.  He states that he rarely heard the telephone ring at work.  An original claim for service connection benefits was received on December 28, 2010.

Private audiology records dated in July 2007 noted the Veteran reported a five year history of hearing difficulty.  No information was provided as to the testing methodology utilized, and it is unclear if the report includes speech recognition scores.  The report indicates the examination was conducted by a licensed audiologist, and a graph of an audiogram indicates pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
60
70
59
LEFT
40
50
65
65
55

An April 2009 audiogram graph indicates pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
65
75
59
LEFT
50
60
65
80
64

On VA authorized audiological evaluation in April 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
60
80
60
LEFT
45
60
65
75
61
Speech audiometry (Maryland CNC) revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  It was noted that the Veteran reported functional impairment in an inability to understand speech.  The examiner noted that speech recognition performance was excellent and that an air conduction study was better than a bone conduction study to reflect the Veteran's hearing loss.  The diagnoses included bilateral moderate to severe sensorineural notched hearing loss.  

VA treatment records dated in June 2012 noted puretone testing revealed mild to severe right ear sensorineural hearing loss and moderate to severe left ear sensorineural hearing loss.  Speech discrimination scores of 64 percent, right, and 84 percent, left, were provided without additional comment as to methodology.  The examiner noted that testing did not meet the criteria of pathologic asymmetry.  A June 2014 report noted only minor decreases in hearing thresholds since the June 2012 test.  Speech recognition was noted to be 84 percent at 55 decibels (dB) monitored live voice (MCL), binaurally.  A July 2016 report noted puretone testing revealed bilateral mild sloping to severe sensorineural hearing loss.  Speech recognition was 80 percent at 80/50 dB, MCL.

On VA authorized audiological evaluation on June 21, 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
65
65
85
71
LEFT
60
65
65
75
66

Speech audiometry (Maryland CNC) revealed speech recognition ability of 80 percent in the right ear and of 88 percent in the left ear.  It was noted that the test scores were valid and that the use of speech discrimination score testing was appropriate for the Veteran.  The diagnoses included right and left ear sensorineural hearing loss.  The examiner noted that the Veteran's hearing loss impacted the ordinary conditions of his daily life, including the ability to work, in that he reported he was unable to understand words, unable to understand his grandchildren, unable to sirens, and unable to hear the television when background noise was present.  He also reported it was becoming more difficult to understand his spouse.  

Based upon the evidence of record, the Board finds the Veteran's service-connected bilateral hearing loss prior to June 21, 2016, was manifested by no worse than Level II hearing acuity in the right ear and Level II hearing acuity in the left ear (which warrant a 0 percent rating); and that from June 21, 2016, by no worse than Level VI hearing acuity in the right ear and Level V hearing acuity in the left ear (which warrant a 20 percent rating, based on an exceptional bilateral hearing loss pattern).  While there was no evidence of an exceptional pattern of hearing loss prior to June 21, 2016, the VA audiological evaluation conducted on June 21, 2016 clearly shows decibels at a level of at least 55 at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz in each ear.  According, these audiological evaluation results reflect Level VI hearing acuity in the Veteran's right ear and Level V hearing acuity in his left ear, which support a 20 percent evaluation.  38 C.F.R. § 4.85, Table VIa and Table VII.  

The April 2011 and June 2016 VA examination findings are found to be persuasive and are shown to have been based upon the requisite testing criteria.  The information provided in private and VA treatment reports is insufficient for VA ratings purposes.  Therefore, an initial compensable rating for bilateral hearing loss prior to June 21, 2016, or in excess of 20 percent from June 21, 2016, is not warranted.  

The audiometric testing of record is shown to have adequately evaluated the Veteran's hearing ability consistent with VA regulations.  It is clearly contemplated that the Veteran's service-connected hearing loss disability results in some degree of communication impairment and limits some activities.  The June 2016 VA examiner admitted as much in the report.  However, VA examiners have found the reported puretone and speech discrimination score to be valid.  Based upon the evidence of record, the Veteran's hearing loss disability is found to be not more severe than indicated by the present ratings under the conditions of daily life.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
The Board also finds that the Veteran's statements may not be construed as raising the issue of entitlement to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321 (2016).  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  No additional action as to this matter is required.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to June 21, 2016, and in excess of 20 percent from June 21, 2016, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


